Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 1of 9

EXHIBIT I

Wing Spirit Stay Relief Orders
 

Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 2 of 9

 

Date Signed: SO ORDERED.
January 19, 2021 Voi)
Robert].Faris SS

 

United States Bankruptcy Judge

IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF HAWAII

hapter 11
WING SPIRIT INC., (Chapter 11)
5 ORDER GRANTING IN PART
De por and HONDA AIRCRAFT COMPANY,
Debtor -in-Possession. LLC’S MOTION FOR RELIEF

FROM THE AUTOMATIC STAY
HEARING DATES AND TIMES
January 11, 2021 @ 2:00 p.m. and
January 13, 2021 @ 1:30 p.m.
Judge: Honorable Robert J. Faris

Related Docket Nos. 63, 142, 144

 

 

ORDER GRANTING IN PART HONDA AIRCRAFT COMPANY, LLC’S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY

UPON the Motion of Honda Aircraft Company, LLC (“Honda Aircraft”)
for Relief from the Automatic Stay (the “Motion”) with supporting Declarations

and Exhibits (Docket Nos. 63 and 127)! seeking to permit Honda Aircraft to

 

' Any capitalized terms not otherwise defined herein are intended to have the
meaning ascribed to such terms in the Motion.

 [8614945v.1]

132877.DOCX .
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt#146 Filed 01/19/21 Page 1 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 3 of 9

continue with its efforts to finalize the termination with the FAA of that certain
Sublease with Wing Spirit, Inc. (“Debtor”) concerning seven Aircraft and to
continue with its efforts to repossess the Aircraft; and the Court having considered
the Debtor’s Response to the Motion (Docket No. 119), and having further
conducted interim hearings on the Motion on January 11, 2021, and J anuary 13,
2021, respectively; and the Court having found that it has jurisdiction to consider
the Motion and to grant the relief requested therein in accordance with 28 U.S.C. §§
1334 and 157, and that venue is proper in this district pursuant to 28 U.S.C. §§ 1408
and 1409; and the Court having found that notice of the Motion and the hearing
thereon was appropriate under the circumstances and that no other and further notice
is required; and upon the record of the hearings and all of the proceedings before the
Court in this chapter 11 case; and after due deliberation and sufficient cause
appearing to grant the relief requested by the Motion in part as set forth herein; now,
therefore

IT IS HEREBY ORDERED as follows:

1. The Motion is granted in part as set forth herein;

2. The automatic stay is hereby modified and lifted to permit Honda
Aircraft and its agents to exercise their rights and remedies under the Sublease

and related documentation, and applicable federal, state or local law, to repossess

132877.DOCX 2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt#146 Filed 01/19/21 Page 2 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 4 of 9

the following five Aircraft subject to the Sublease and to finalize the termination

with the FAA of the Sublease as to such Aircraft:

 

Airframe [Airframe [U.S. Reg. [Engine Ni [EN2
Model Serial No. No. Model IMLSN IMSN

1 | HA-420 | 42000160 | N193WS |HF120-HIA | 883433 | 883466

 

 

2 | HA-420 | 42000111 | N994WS | HFI20-HIA 883334 | 883335

 

3 | HA-420 | 42000155 | Ni91WS |HF120-HIA 883422 | 883423

 

4 | HA-420 | 42000161 | NS551WS | HF1I20-HIA 883441 | 883434

 

5 | HA-420 | 42000118 | N996WS | HF120-HIA 883351 | 883352

 

 

 

 

 

 

 

 

 

4, Debtor shall immediately surrender the foregoing five Aircraft to
HACI together with all associated logbooks for each airframe and engine,
maintenance records, loose OEM equipment, manuals and other technical
publications, and shall execute all documents required by the FAA to effectuate
same;

5. The balance of HACI’s Motion concerning the remaining two
Aircraft subject to the Sublease (Nos. 42000073/N992WS and 42000156/
N192WS) shall be set for a final hearing on February 8, 2021, at 2:00 p.m., to be
heard together with Debtor’s Motion to Reject Certain Aircraft Subleases Nunc

Pro Tunc to the Petition Date (Docket No. 90);

132877.DOCX . 3
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt#146 Filed 01/19/21 Page 3 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 5of9

6. The terms of this Order shall remain in effect and shall be binding
upon any successor to the Debtor, including any chapter 7 trustee;

7. The 14-day stay provided by Bankruptcy Rule 4001(a)(3) is hereby
waived; and .

8. The Court shall retain jurisdiction with respect to all matters arising
from, or related to, the implementation of this Order.

END OF ORDER
Submitted by:

Simon Klevansky, Esq.

Alika L. Piper, Esq.

KLEVANSKY PIPER LLP

Davis Pacific Center, Suite 1707

841 Bishop Street

Honolulu, Hawaii 96813

Telephone: (808) 536-0200

- Faesimile: (808) 237-5758

Email: sklevansky@kplawhawaii.com ~
apiper@kplawhawaii.com

Mark G. Ledwin, Esq.
_ (Admitted Pro Hac Vice)
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP
1133 Westchester Avenue
White Plains, New York 10604
Telephone: (914)872-7148
Facsimile: (914) 323-7001
Email: mark.ledwin@wilsonelser.com

Attorneys for Movant
HONDA AIRCRAFT COMPANY, LLC

132877.DOCX . 4 .
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt#146 Filed 01/19/21 Page 4 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 6 of 9

 

Date Signed: SO ORDERED.
_ Robert J. Faris -

 

United States Bankruptcy Judge

IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF HAWAII

In re Case No. 20-01383

hapt
WING SPIRIT INC., (Chapter 11)

Debtor and SECOND AND FINAL ORDER
Debtor -in-Possession, GRANTING HONDA AIRCRAFT
ebror “in-Fossession COMPANY, LLC’S MOTION FOR
RELIEF FROM THE AUTOMATIC
STAY

HEARING

Date: February 8, 2021

Time: 2:00 p.m. .
Judge: Honorable Robert J. Faris

Related-Docket Nos. 63, 146, 168

 

 

SECOND AND FINAL ORDER GRANTING
HONDA AIRCRAFT COMPAN Y, LLC’S MOTION
FOR RELIEF FROM THE AUTOMATIC STAYSTAY
UPON the Motion of Honda Aircraft Company, LLC (“Honda Aircraft’)
for Relief from the Automatic Stay (the “Motion”) with supporting Declarations

and Exhibits (Docket Nos. 63 and 127)' seeking to permit Honda Aircraft to

 

' Any capitalized terms not otherwise defined herein are intended to have the
meaning ascribed to such terms in the Motion.

[8651842v.1
133444 DOCK . .
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt #169 Filed 02/09/21 Page 1 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 7 of 9

continue with its efforts to finalize the termination with the FAA of that certain
Sublease with Wing Spirit, Inc. (“Debtor”) concerning seven Aircraft and to
continue with its efforts to repossess the Aircraft; and the Court having considered
the Debtor’s Responses to the Motion (Docket Nos. 119 and 165), and having
further conducted interim hearings on the Motion on January 11, 2021 and
January 13, 2021, respectively, and a final hearing on February 8, 2021; and the
Court having found that it has jurisdiction to consider the Motion and to grant the
relief requested therein in accordance with 28 U.S.C. §§ 1334 and 157, and that
venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court
having found that notice of the Motion and the hearings thereon were appropriate
under the circurnstances and that no other and further notice is required; and the
Court having previously entered an Order Granting the Motion in Part as to five
Aircraft subject to the Sublease (Docket No. 146); and upon the record of the
_ hearings and all of the proceedings before the Court in this chapter 11 case; and after
due deliberation and sufficient cause appearing to grant the relief requested by the
Motion in final part as set forth herein; now, therefore

ITIS HEREBY ORDERED as follows:

1. The Motion is granted in final part as set forth herein;

2. The automatic stay is hereby modified and lifted to permit Honda

,
Aircraft and its agents to exercise their rights and remedies under the Sublease

133444, DOCX 2 a
U.S, Bankruptcy Court - Hawaii #20-01383 Dkt#169 Filed 02/09/21 Page 2 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 8of9 |

and related documentation, and applicable federal, state or local law, to repossess
the following two Aircraft subject to the Sublease and to finalize the termination

with the FAA of the Sublease as to such Aircraft:

 

Airframe (Airframe U.S. Reg. No. (Engine IEN 1 IEN 2
Model Serial No. Model IMISN MSN

1 | HA-420 | 42000073 N992WS | HF120-H1A 883221 | 883222

 

 

2 | HA-420 | 42000156 N192WS | HF120-H1A 883424 | 883425

 

 

 

 

 

 

 

 

 

3. Debtor shall immediately surrender the foregoing two Aircraft to
HACI together with all associated logbooks for each airframe and engine,
maintenance records, loose OEM equipment, manuals and other technical
publications, and shall execute all documents required by the FAA to effectuate
same:

4. ~~ The terms of this Order shall remain in effect and shall be binding
upon any successor to the Debtor, including any chapter 7 trustee;
| 5, The 14-day stay provided by Bankruptcy Rule 4001(a)(3) is hereby
waived; and

6. The Court shall retain jurisdiction with respect to all matters arising

from, or related to, the implementation of this Order.

END OF ORDER

133444.DOCX 3 ;
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt#169 Filed 02/09/21 Page 3 of 4
Case 1:21-cv-02092-PAE Document 6-9 Filed 03/11/21 Page 9 of 9

Submitted by:

Simon Klevansky, Esq.

Alika L. Piper, Esq.

KLEVANSKY PIPER LLP

‘Davis Pacific Center, Suite 1707

841 Bishop Street

Honolulu, Hawaii 96813

Telephone: (808) 536-0200

Facsimile: (808) 237-5758

Email: sklevansky@kplawhawaii.com
apiper@kplawhawaii.com

Mark G. Ledwin, Esq.
(Admitted Pro Hac Vice)
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP
1133 Westchester Avenue
White Plains, New York 10604
Telephone: (914)872-7148
‘Facsimile: (914) 323-7001
Email:. mark.ledwin@wilsonelser.com

Attorneys for Movant
HONDA AIRCRAFT COMPANY, LLC

 

In re Wing Spirit Inc., Case No. 20-01383, United States Bankruptcy Court, District of Hawaii;
SECOND AND FINAL ORDER GRANTING HONDA AIRCRAFT COMPANY, LLC’S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY

133444,DOCX
U.S. Bankruptcy Court - Hawaii ‘#20- 01383 Dkt#169 Filed 02/09/21 Page 4 of 4 .
